DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

Claim limitations
an angle signal output unit that periodically outputs an angle signal in accordance with rotation of the rotator; (claim 1)
a rotator rotation speed fluctuation physical quantity acquisition unit that acquires a rotator rotation speed fluctuation physical quantity related to a fluctuation in a rotation speed of the rotator, based on the angle signal from the angle signal output unit; (claim 1)
a rough road determination unit that determines whether or not a distribution state or pattern, based on the acquired rotator rotation speed fluctuation physical quantity, satisfies a predetermined rough road condition; (claim 1)
a continuity determination unit that determines whether or not the rough road condition is continuously satisfied; and (claim 1)
a drive train abnormality determination unit that determines, responsive to a determination by the continuity determination unit that the rough road condition is continuously satisfied, that the drive train has an abnormality in its functioning. (claim 1)
have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder
an angle signal output; (claim 1)
a rotator rotation speed fluctuation physical quantity acquisition unit; (claim 1)
a rough road determination unit; (claim 1)
a continuity determination unit (claim 1)
a drive train abnormality determination unit (claim 1)
Coupled with functional language
that periodically outputs an angle signal in accordance with rotation of the rotator; (claim 1)
that acquires a rotator rotation speed fluctuation physical quantity related to a fluctuation in a rotation speed of the rotator, based on the angle signal from the angle signal output unit; (claim 1)
that determines whether or not a distribution state or pattern, based on the acquired rotator rotation speed fluctuation physical quantity, satisfies a predetermined rough road condition; (claim 1)
that determines whether or not the rough road condition is continuously satisfied; and (claim 1)
that determines, responsive to a determination by the continuity determination unit that the rough road condition is continuously satisfied, that the drive train has an abnormality in its functioning. (claim 1)
without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-4 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Hall sensor paragraph 33
CPU 101 figure 3 paragraph 70
CPU 101 figure 3 paragraph 70
CPU 101 figure 3 paragraph 70
CPU 101 figure 3 paragraph 70
CPU 101 figure 3 paragraph 70

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Choi (US PG Pub No. 2016/0299035).
Regarding claim 1, Choi teaches A drive train abnormality determination device mountable to a straddled vehicle, the straddled vehicle including a drive train that has a rotator, the drive train abnormality determination device comprising: 
an angle signal output unit that periodically outputs an angle signal in accordance with rotation of the rotator; (11 figure 1 paragraph 20 velocity sensor 11)
a rotator rotation speed fluctuation physical quantity acquisition unit that acquires a rotator rotation speed fluctuation physical quantity related to a fluctuation in a rotation speed of the rotator, based on the angle signal from the angle signal output unit; (13 figure 1 diagnosis unit paragraph 22 diagnose unit based on variation of angular velocity sensor 11)
a rough road determination unit that determines whether or not a distribution state or pattern, based on the acquired rotator rotation speed fluctuation physical quantity, satisfies a predetermined rough road condition; (diagnosis unit diagnose is vehicle 13 figure 1 is driven on rough road S101 and S102 figure 2)
a continuity determination unit that determines whether or not the rough road condition is continuously satisfied; and (S201 figure 3 13 figure 1 paragraph 45 and 49)
a drive train abnormality determination unit that determines, responsive to a determination by the continuity determination unit that the rough road condition is continuously satisfied, that the drive train has an abnormality in its functioning (S203 figure 3 13 figure 1 paragraph 49 and 50).
Regarding claim 2, Choi teaches wherein the continuity determination unit determines whether or not the rough road condition is continuously satisfied, upon detecting that the straddled vehicle is traveling at a speed higher than a set upper limit speed at which the straddled vehicle is able to travel on a rough road (S201 figure 3 paragraph 48 if acceleration is higher than threshold the system for misfire diagnosis present misfire diagnosis. Examiner interprets that the upper limit threshold will naturally occur as a set upper speed limit. Upper speed limit is 0 mph).
Regarding claim 3, Choi teaches further comprising: a misfire determination unit that determines whether or not the distribution state or pattern, based on the acquired rotator rotation speed fluctuation physical quantity, satisfies a predetermined misfire condition, wherein
 responsive to determination by the drive train abnormality determination unit that the drive train has the abnormality in its functioning, the misfire determination unit changes the predetermined misfire condition (S201 figure 3 paragraph 48 no will go back to S200 figure 2 paragraph 47 go back to S100 figure 2 paragraph 32).
Regarding claim 4, Choi teaches further comprising: a notification signal transmitter that transmits a notification signal to a notification device, responsive to the determination by the drive train abnormality determination unit that the drive train has the abnormality in its functioning, the notification signal causing the notification device to provide a notification that the drive train does have the abnormality in its functioning.(S203 figure 3 misfire to check engine light is well known)
Regarding claim 5, Choi teaches a drive train; and (5 figure 1)
the drive train abnormality determination device according to any one of claims 1 to 4, for determining the abnormality in functioning of the drive train (figure 1 12-14 figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747